DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 10, lines 5-6, the claim recites “a second conveyance unit provided side by side with the first conveyance unit in a direction parallel to the predetermined plane”.  However, it is unclear as set forth in the claim what is being set forth as “in a direction parallel to the predetermined plane”, i.e., the second conveyance unit itself, or some relationship regarding the term “side by side”.  
	In claim 10, line 7, the limitation “the plurality of conveyance objects” lacks sufficient clear antecedent basis in the claim, noting that plural “pluralities” of conveyance objects were previously recited, e.g., the plurality of conveyance objects set forth in claim 10, lines 2-3, as well as a plurality of conveyance objects set forth in claim 10, line 7.    Similarly, “the plurality claim 17, lines 5 (plural occurrences) and 10, likewise lacks sufficient clear antecedent basis in the claim. 
	In claim 10, line 14, it is unclear as set forth in the claim what is being set forth as “in the first section”, i.e., the first opening, or the attaching and detaching of conveyance objects to and from the first conveyance unit.  The same situation exists in claim 17, lines 10-11 re the limitation “in the fifth section”.  
	In claim 10, line 15, it is unclear as set forth in the claim what is being set forth as “in the third section”, i.e., the second opening, or the attaching and detaching of conveyance objects to and from the second conveyance unit.
	In claim 10, line 16, it is unclear as set forth in the claim what elements or actions are being set forth as elements that “are provided in the cover body”.  The same situation exists in claim 17, lines 10-11.  
	In claim 10, line 18, it is unclear as set forth in the claim what direction(s) is/are intended to be encompassed by the limitation “in a direction in which the first conveyance unit and the second conveyance unit are arranged”.  For example, it is unclear as claimed whether such only intends to refer to the side-by-side “direction parallel to the predetermined plane” previously recited in lines 5-6, or whether such is intended to encompass other “directions”, such as, for example, a direction of longitudinal extension of each of the first and second conveyance units (such as a vertical direction re present Figure 4), or the like.  The same issue exists re the limitation “in the direction in which the first conveyance unit and the second conveyance unit are arranged” in claim 10, lines 19-20.  The same issue also exists in claim 11 (plural occurrences).  The same issue also exists re the limitation “in a direction in which the second conveyance unit and the third conveyance unit are arranged” in claim 17, lines 13-14 and the similar limitations claim 17).  The same issue exists re the limitation “in a direction in which the first conveyance unit and the second conveyance unit are arranged” in claim 18, lines 13-14, and re the limitation “in the direction in which the first conveyance unit and the second conveyance unit are arranged” in claim 18, lines 15-16, claim 18, lines 17-18, and in claim 18, lines 19-20.  
	In claim 10, the last two lines, the claim recites “the first opening and the second opening are opened in an identical plane of the cover body facing the predetermined plane”.  Firstly, it is unclear as set forth in the claim what is being set forth as “facing the predetermined plane”, i.e., the first opening and the second opening, or the “identical plane of the cover body”.  Additionally, it is unclear as claimed as to what is meant by “identical plane of the cover body”, i.e., identical to what?  If such is meant to indicate that the first and second openings are opened in a common plane of the cover body, Applicant may which to consider language to reflect that intent.  Additionally, it is unclear as set forth in the claim what is meant by “facing the predetermined plane”.  In particular, it is unclear as set forth in the claim whether “facing towards” is intended to require a particular (unspecified in the claim) angular range of either the “identical” plane of the cover body, or of the first and second openings, with respect to the “predetermined plane”, and, if so, given that no such angular range is set forth in the claim, it is unclear what configuration(s) of “identical plane” or first and second openings meet the limitation "the first opening and the second opening are opened in an identical plane of the cover body facing the predetermined plane” and what configuration(s) are excluded by the limitation.  For example, considering a viewing surface of a computer monitor that is vertical, which computer monitor rests on a table having a horizontal top surface, and an individual sitting in front of the computer monitor so that their line of sight is horizontal and perpendicular to the 
	In claim 11¸ the claim sets forth “wherein the first section is located farthest from the second conveyance unit in the first route in the direction in which the first conveyance unit and the second conveyance unit are arranged”.  However, it is unclear as set forth in the claim with respect to what the “farthest” first section is being compared, i.e., farthest as compared to what?  The same situation exists re the limitation “and the third section is located farthest from the first conveyance unit in the second route in the direction in which the first conveyance unit and the second conveyance unit are arranged” in claim 11.  
	In claim 13, the claim recites “wherein a center position of the first opening in the direction in which the first conveyance unit and the second conveyance unit is arranged is located farther from the second section with respect to the first route in the first section”.  However, it is unclear as set forth in the claim what is meant by this, i.e., farther than what from the second section?  It is additionally unclear what effect the limitation “with respect to the first route in the first section” is intended to have on the claim.  It is also unclear what is being set forth as “in the first section”.  
	In claim 14, the claim recites “wherein a first jig insertion position where a jig is inserted in order to remove the conveyance objects from the first conveyance unit is defined in the first 
	In claim 14, the claim recites “the first opening is opened opposite a region including the first jig insertion position, and the second opening is opened opposite a region including the second jig insertion position”.  It is noted that there are no boundaries provided for the two recited “regions”, i.e., they can be infinitely large, as long as they include the recited respective jig insertion positions.  That said, there is likewise no frame of reference provided in the claim for determining what is meant by “opposite”, i.e., opposite in what manner or regard or with respect to what frame of reference?  Any two objects or points in space can be considered “opposite” relative to some frame of reference, absent a further qualification as to a frame of reference re what is meant by “opposite”.  
	In claim 18, line 7, the limitation “the plurality of conveyance objects” lacks sufficient clear antecedent basis in the claim, noting that plural “pluralities” of conveyance objects were previously recited, e.g., a plurality of conveyance objects set forth in claim 18, lines 2-3, as well as a plurality of conveyance objects set forth in claim 18, line 6.    
	In claim 18, line 12, it is unclear as set forth in the claim what elements are being set forth as “provided in the cover body”.  
far" in claim 18, line 15, is a relative term which renders the claim indefinite.  The term "far" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is noted that it is unclear how far shifted the center position of the first opening must be in order to be considered to be “far” from the second conveyance unit, and how close the center position of the first opening must be to the second conveyance unit in order to be excluded by the term.  The same situation exists in claim 18, line 19, re the term “far”.  
	In claim 18, lines 13-16, the claim recites “a center position of the first opening in a direction in which the first conveyance unit and the second conveyance unit are arranged is provided to be shifted from the first route onto a side far from the second conveyance unit in the direction in which the first conveyance unit and the second conveyance unit are arranged”.  However, it is unclear as set forth in the claim to what the “side” belongs, i.e., onto a side of what that is “far from the second conveyance unit…”?  The same situation exists in claim 18, lines 17-20, and particularly line 19 re the limitation “a side far from the first conveyance unit…”.   
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 10, lines 13-16, the claim recites “a first opening used to attach and detach each of the conveyance objects to and from the first conveyance unit in the first section and a second opening used to attach and detach each of the conveyance objects to and from the second conveyance unit in the third section are provided in the cover body”.  It is noted that plural pluralities of conveyance objects were previously recited in the claim (see lines 2-4:  “a first conveyance unit configured to detachably hold a plurality of conveyance objects and convey the plurality of conveyance objects along an endless loop-shaped first route extending in a predetermined plane”; see lines 5-8:  “a second conveyance unit provided side by side with the first conveyance unit in a direction parallel to the predetermined plane, the second conveyance unit detachably holding a plurality of conveyance objects and conveying the plurality of conveyance objects along an endless loop-shaped second route extending in the predetermined plane”).  Thus, it would appear that the limitation(s) “each of the conveyance objects” (in lines 13 and 15 of claim 10) would reference all of the previously-recited conveyance objects, which would thus include the conveyance objects re the first conveyance unit as well as the conveyance objects re the second conveyance unit.  That being said, it does not appear that the specification describes, in a manner so as to demonstrate possession thereof, a first opening that is used to attach and detach “each” of (all of the recited) conveyance objects (which includes the claim 10, as well as the conveyance objects recited in lines 5-8 of claim 10) to and from the first conveyance unit, nor a second opening that is used to attach and detach “each” of (all of the recited) conveyance objects to and from the second conveyance unit.  In particular, it does not appear that the specification teaches that the first opening is used to attach and detach the conveyance objects held by both the first and second conveyance units (as opposed to just being used to attach and detach the conveyance objects that are held by the first conveyance unit to and from the first conveyance unit), nor that the second opening is used to attach and detach the conveyance objects held by both the first and second conveyance units (as opposed to just being used to attach and detach the conveyance objects that are held by the second conveyance unit to and from the second conveyance unit).  See, for example, paragraphs 0042-0046, for example.  A similar situation exists in claim 14 re the limitations “in order to remove the conveyance objects from the first conveyance unit” and “in order to remove the conveyance objects from the second conveyance unit”.  The same situation exists in claim 18, lines 10-12, re the limitation “wherein a first opening used to attach and detach each of the conveyance objects to and from the first conveyance unit and a second opening used to attach and detach each of the second conveyance objects are provided in the cover body”.  
Claim 17 recites “the third conveyance unit detachably holding the plurality of conveyance objects and conveying the plurality of conveyance objects along an endless loop-shaped third route” in lines 4-6.  However, the specification does not appear to teach (in a manner so as to demonstrate possession thereof) that the third conveyance unit detachably holds and conveys either of the plurality of conveyance objects detachably held and conveyed by the first conveyance unit or the (additionally recited further) plurality of conveyance objects claim 17 recites “a third opening used to attach and detach the conveyance objects to and from the third conveyance unit in the fifth section is provided in the cover body”.  However, the specification does not appear to teach (in a manner so as to demonstrate possession thereof) that the third opening 46 is used to attach and detach “the” conveyance objects (previously recited as detachably held and conveyed by the first 21 and/or second 26 conveyance units).  See Figure 12 and paragraphs 0097-0101, for example.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-14, 16, and 18, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 2,736,628 to Fadden, Jr. (hereinafter, “Fadden”).
A discussion follows on one (or more) interpretation(s) of the reference with respect to the present claims.  Particularly regarding the breadth of many of the present claim terms (such as, for example, “section”), note that such is not the only interpretation of the reference that is applicable to various ones of the present claims, but is merely one example of an applicable interpretation(s).  
Fadden teaches a “conveyance device” comprising a first conveyance unit (such as either the left or the right revolving rack 28; see Figures 2, 3, and col. 2, lines 34-39, for example) that is configured to detachably “hold” (within tool receptacles 52) a plurality of “conveyance 
The second conveyance unit (i.e., the other 28) likewise detachably “holds” (within tool receptacles 52) a plurality of conveyance objects 54, and conveys the conveyance objects along an endless “loop-shaped” second route that extends in the same predetermined plane as the aforedescribed first route.  See Figures 1-3 and col. 2, line 34 through col. 3, line 32, for example.  
Fadden also teaches a cover body 10 (which includes at least 12, 14, 16, 18, and optionally includes a rear panel; see col. 2, lines 12-24, for example, as well as Figures 1-3, for example) that forms a space (see Figures 1-3 and 5) in which the two conveyance units 28, 28 are accommodated.  See Figures 1-3 and 5, for example, as well as at least col. 2, lines 34-39.  
	While it is recognized that either of the racks/conveyance units 28 could be considered the first conveyance unit, with the other of the two racks/conveyance units 28 being considered 










[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]


[AltContent: textbox (56)][AltContent: arrow][AltContent: textbox (56)][AltContent: arrow][AltContent: textbox (A3)][AltContent: textbox (A2)]
    PNG
    media_image1.png
    467
    712
    media_image1.png
    Greyscale

[AltContent: textbox (A4)][AltContent: arrow][AltContent: textbox (A1)][AltContent: arrow][AltContent: arrow][AltContent: arrow]


	Furthermore, the second route includes a third “section” (as broadly claimed), such as the left half/section thereof, labeled above in the annotated reproduction of Figure 3 as section A3, for example, and also located at one “height” in the vertical direction (vertical with respect to Figures 1 and 2), such as the topmost object-conveying level of the rack in question (see Figures 1-2).  Additionally, the second route includes a fourth “section” (as broadly claimed), such as the right half/section thereof, labeled in the annotated reproduction of Figure 3 above as section A4, 
	A first opening, such as the topmost opening 56 for the right/first conveyance unit 28, is used to attach and detach “each” of the conveyance objects 54, such as each of the conveyance objects located at the topmost object-supporting level of the rack 28 in question, to and from the first (right) conveyance unit 28 in the aforedescribed “first section” A1, is provided in the cover body 10.  Likewise, a second opening, such as the topmost opening 56 for the left/second conveyance unit 28, is used to attach and detach “each” of the conveyance objects 54, such as each of the conveyance objects located at the topmost object-supporting level of the rack 28 in question, to and from the second (left) conveyance unit 28 in the aforedescribed “third” section A3, is provided in the cover body 10.  See Figures 1-3, col. 2, lines 12-24, and col. 2, line 68 through col. 3, line 21, for example.  Note that the objects 54 located at the top object-supporting level of the “first conveyance unit” constitute one plurality of objects, and the objects 54 located at the top object-supporting level of the “second conveyance unit” constitute another plurality of objects.  
	Note that the second section A2 is located between the first section A1 and the second conveyance unit (left 28) in a direction (horizontal left/right direction re Figures 2-3) in which the first conveyance unit (right 28) and the second conveyance unit (left 28) are “arranged”.  See the annotated reproduction of Figure 3 above.  Likewise, the fourth section A4 is located between the third section A3 and the first conveyance unit (right 28) in the direction (horizontal left/right direction re Figures 2-3) in which the first conveyance unit (right 28) and the second conveyance unit (left 28) are “arranged”.  See the annotated reproduction of Figure 3 above.  

	Regarding claim 11 (as best understood in view of the above rejections based on 35 USC 112), the first section A1 labeled above is a section of the first route that is located “farthest” from the second conveyance unit (left 28) in the horizontal left/right direction re Figures 2-3 in which the first (right 28) and second (left 28) conveyance units are “arranged”.  See the annotated reproduction of Figure 3 above.  Additionally, the third section A3 labeled above is a section of the second route that is located “farthest” from the first conveyance unit (right 28) in the horizontal left/right direction re Figures 2-3 in which the first (right 28) and second (left 28) conveyance units are “arranged”.  See the annotated reproduction of Figure 3 above.  
	Regarding claim 12, when conveyance is performed (via either motor 80 or via hand crank 112 with handle 114; see Figures 1, 3, 5, and 6, and col. 3, line 34 through col. 4, line 29, for example) in one of a forward (such as, for example, a clockwise direction re Figure 3) or a reverse (such as, for example, a counterclockwise direction re Figure 3), the conveyance objects 54 in the first section A1 (labeled above) will be conveyed in a direction that is opposite to the conveyance direction of the conveyance objects 54 in the second section A2 (labeled above).  
Also regarding claim 12, similarly, when conveyance is performed (via either motor 80 or via hand crank 112 with handle 114; see Figures 1, 3, 5, and 6, and col. 3, line 34 through col. 4, line 29, for example) in one of a forward (such as, for example, a clockwise direction re Figure 3) or a reverse (such as, for example, a counterclockwise direction re Figure 3), the conveyance objects 54 in the third section A3 (labeled above) will be conveyed in a direction that is opposite to the conveyance direction of the conveyance objects 54 in the fourth section A4 (labeled above).  See Figure 3, noting that regardless of whether the second conveyance unit (left 28) is rotated clockwise or counterclockwise, the movement direction of the objects in section A3 will be opposite from the movement direction of objects in section A4.  For example, should the left 28 be rotated in the clockwise direction re Figure 3, the objects 54 in section A4 will move 
	Regarding claim 14, as such is best understood in view of the above rejections based on 35 USC 112, it is noted that given that the claim is directed to the “conveyance device”, and appears to merely set forth an intended use of two positions (i.e., a “first jig insertion position where a jig is inserted in order to remove the conveyance objects from the first conveyance unit is defined in the first section”, “a second jig insertion position where a jig is inserted in order to remove the conveyance objects from the second conveyance unit is defined in the third section”, which jig insertion positions are located such that “the first opening is opened opposite a region including the first jig insertion position and the second opening is opened opposite a region including the second jig insertion position”).  That being said, as broadly claimed, whatever tool receptacle 52 (or three-dimensional open space of 28 thereof in which the tool 54 is received) is located directly adjacent the opening 56 for a particular rack level, such as for the topmost tool-receiving levels of each of the racks 28, 28, can be considered the broadly-claimed “jig insertion position”, given that such is/are position(s) that are inherently capable of having a “jig” such as a pair of tongs, inserted therein in order to grip and remove the “conveyance objects” 54 from their 
	Regarding claim 16, it is noted that the two topmost openings 56 (one for the right 28, one for the left 28) are examples of openings and constitute the claimed first and second openings, as discussed above.  That being said, it is noted that the topmost right opening 56 is provided at an “identical level” with the topmost left opening 56, such as both of the openings in the row 58 indicated by indicia 3.00 in Figure 1.  See Figure 1, as well as Figure 2, and also at least col. 2, lines 12-39 and col. 2, line 68 through col. 3, line 32, for example.  
	Regarding claim 13, in the alternative, noting the breadth of the claimed “sections”, attention is directed to the alternative annotated reproduction of Figure 3 below, in which the first section A1a extends from the rightmost portion of the right 28 to a little bit to the left (re Figure 3) of the driven shaft 32 thereof, and in which the second section A2a extends as shown below.  That being said, note that such still meets the limitations of claim 10, and additionally, a center position of the opening 56a labeled below in the horizontal left/right direction is arranged “farther” from the second section A2a “with respect to the first route in the first section” A1a, as such is best understood in view of the above-described issues with respect to 35 USC 112.  



[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]


[AltContent: textbox (A2a)][AltContent: textbox (56a)][AltContent: arrow][AltContent: textbox (56)][AltContent: arrow][AltContent: textbox (A3)]
    PNG
    media_image1.png
    467
    712
    media_image1.png
    Greyscale

[AltContent: textbox (A1a)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A4)][AltContent: arrow][AltContent: arrow]


	Regarding claim 18, Fadden teaches a conveyance device including a first (such as, for example, the rightmost 28 re Figures 1-3) conveyance unit 28 configured to detachably hold a plurality of conveyance objects 54 and convey (as motor 80 is driven, or as an operator uses handle 114 to manually rotate 28 via crank 112; see Figures 1-6 and col. 3, line 34 through col. 4, line 28, for example) the plurality of objects 54 along an endless “loop-shaped” first route 
Fadden also teaches a cover body 10 (which includes at least 12, 14, 16, 18, and optionally includes a rear panel; see col. 2, lines 12-24, for example, as well as Figures 1-3, for example) that forms a space (see Figures 1-3 and 5) in which the two conveyance units 28, 28 are accommodated.  See Figures 1-3 and 5, for example, as well as at least col. 2, lines 34-39.  
A first opening, such as the topmost opening 56 for the right/first conveyance unit 28, is used to attach and detach “each” of the conveyance objects 54, such as each of the conveyance objects located at the topmost object-supporting level of the rack 28 in question, to and from the first (right) conveyance unit 28, is provided in the cover body 10.  Likewise, a second opening, such as the topmost opening 56 for the left/second conveyance unit 28, is used to attach and detach “each” of the conveyance objects 54, such as each of the conveyance objects located at the topmost object-supporting level of the rack 28 in question, to and from the second (left) conveyance unit 28, is also provided in the cover body 10.  See Figures 1-3, col. 2, lines 12-24, 
Furthermore, it is noted that there are an infinite number of directions “in which the first conveyance unit and the second conveyance unit” are “arranged”, as presently recited, noting that the two conveyance units 28, 28 are three-dimensional objects and have an infinite number of directions/axes/planes that pass therethrough.  One example of such a “direction in which” the two conveyance units 28, 28 are “arranged” is the vertical direction (vertical with respect to Figure 3, which is a horizontal direction perpendicular to the plane of the paper re Figure 2, for example) of a vertical plane in the plane of Figure 3, noting that both conveyance units 28, 28 have dimensions in or “are arranged” in such a direction.  That being said, it is noted that a center position (see the position labeled in the annotated reproduction of Figure 3 below as Q1) of the aforedescribed first opening (rightmost and topmost opening 56 for the right/first conveyance unit 28) in such a (vertical re Figure 3) direction is provided to be “shifted” from the first route (along which the objects re the right 28 travel as the right 28 is rotationally indexed via either motor 80 or handle 114 of crank 112, as discussed previously) onto “a side” (such as a side of the overall conveyance device) “far” from the second conveyance unit (left 28) in the aforedescribed (vertical re the orientation of Figure 3) “direction in which the first conveyance unit” (right 28) and “second conveyance unit” (left 28) are “arranged”, as broadly claimed.  See Figure 3, noting that such center position Q1 is “far” from the second conveyance unit (left 28) in the aforedescribed (vertical re Figure 3) direction, via an amount D, as shown below.  

[AltContent: textbox (Q2)][AltContent: arrow][AltContent: connector][AltContent: oval][AltContent: textbox (D)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox (Q1)][AltContent: arrow][AltContent: oval]
    PNG
    media_image2.png
    465
    699
    media_image2.png
    Greyscale


	Likewise, the center position (labeled above as Q2) of the second opening in the aforedescribed direction is provided to be shifted from the second route (re the left 28) by an amount labeled above as D onto a side (such as a side of the overall conveyance device) “far” from the first conveyance device (right 28) in the aforedescribed direction (again noting the distance D in such direction).  
Comment Regarding Non-Indication of Allowable Subject Matter
A thorough search has been conducted re the invention/claims.  That being said, though no art rejections are considered to presently apply to claims 15 and 17, no indication regarding the allowability of the subject matter of claims 15 and 17 with respect to the prior art is being made at this time due to the rejection(s) thereof based on 35 USC 112(a) set forth above, . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, attention is directed to at least Figure 1 of EP 1493531, noting the co-planar openings (closed by separating elements 16, 17) in the cover body 10 “facing” a common (vertical) plane in which two conveyance units 13, 13 convey their conveyance objects (tools) along respective endless “loop-shaped” routes.  Attention is also directed to at least Figure 1 of applicant-cited JP 2012-125904 A, which shows two side-by-side conveyance devices 3, 4, within a cover body 8 having openings at which doors 9, 10 are located, which openings have offset center positions as shown in Figure 1.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474.  The examiner can normally be reached on Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        




eec
September 29, 2021